Citation Nr: 1538255	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  14-37 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1953 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial compensable rating for bilateral sensorineural hearing loss.  In support of his claim, the Veteran submitted a June 2011 audiological report from Piedmont Ear, Nose & Throat Associates, P.A..  The results reveal bilateral sensorineural hearing loss and provide speech discrimination scores.  However, it is unclear whether the speech discrimination tests were performed using the Maryland CNC test.  If so, the June 2011 audiological test could potentially affect the outcome of his increased rating claim.  Without further clarification, the private audiogram cannot be accepted for rating purposes.  See 38 C.F.R. §4.85(a) (requiring the use of the Maryland CNC speech discrimination test for audiological examinations utilized for rating purposes).  If a private medical opinion addresses missing information that is relevant, factual, and objective-that is, not a matter of opinion-VA should seek clarification, request the claimant to do so, or explain why such clarification is unnecessary.  Savage v. Shinseki, 24 Vet. App. 259, 268-69 (2011).  A remand is warranted to obtain clarification regarding these findings, specifically, whether the private audiogram conformed to Maryland CNC.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to contact the audiologist who performed the audiogram in June 2011 to address whether or not the speech recognition scores reported on the June 2011 audiological report utilized the Maryland CNC test.  Request that the audiologist provide the speech discrimination scores corresponding to each of the audiograms.  In the alternative notify the Veteran the he can provide VA the contact information and appropriate medical releases for the private audiologist to allow VA to seek clarification regarding the findings.  Should the Veteran provide such contact information, the AOJ must undertake reasonable efforts to obtain the requested information, including at least one follow-up request.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

